Citation Nr: 0115127	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-25 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for paranoid type schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel






INTRODUCTION

The veteran had essentially continuous active service from 
January 1973 to November 1984.

This appeal to the Board of Veterans' Appeals (the Board) is 
from a rating action by the Department of Veterans Affair 
(VA) Regional Office (RO) in Los Angeles, California in May 
2000, which granted service connection for paranoid type 
schizophrenia, and established a 50 percent rating from 
October 19, 1999.

In March 2001 the veteran's representative submitted 
additional clinical evidence on which was attached a waiver 
of initial RO consideration pursuant to 38 C.F.R. § 20.1304 
(2000).

Because this appeal is from the initial rating, the 
possibility of "staged" ratings must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999).   


FINDING OF FACT

The veteran's service-connected schizophrenia, paranoid type 
is productive of incapacitating symptoms resulting in total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial 100 percent evaluation for 
schizophrenia, paranoid type, have been met.  38 U.S.C.A. § 
1155 (West 1991); Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.125, 4.130, Diagnostic Code 
9203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Prior evaluative data including hospitalization records and 
examination reports from VA and Social Security 
Administration (SSA) are in the file for comparative 
purposes. 

Clinical records show that the veteran has periodically been 
homeless and has had ongoing demonstrable problems with 
working on a full-time basis.  He was a clerk in the service 
and has had some clerking jobs since then, including work for 
VA.

A November 1999 statement is of record from the board 
certified VA psychiatrist referring to the veteran's general 
condition in and since service.  He had experienced classic 
paranoid schizophrenic symptoms including endless accounts of 
persecution, plots against him, neighbors making strange 
noises at night, and people spying on him from an empty house 
across the street.  He was said to often become nervous and 
agitated, and so emotional that he was unable to assume his 
duties. 

An April 2000 VA fee-basis special psychiatric examination 
report shows the veteran said that his auditory 
hallucinations had remitted for a year.  He said his 
medications were helping him, including Sertraline and 
risperidone.  He had continued to have delusions of 
persecution and paranoid ideation.  The delusions took the 
form of people spying on him or electronic noises taking 
over.  He also had thoughts blocking and ideas of reference.

The veteran stated that in the past few months, he had not 
felt depressed, but had previously experienced severe 
depression including crying spells, feelings of hopelessness 
and helplessness, decreased sleep, decreased appetite and 
decreased sexual drive.  He described his sexual drives as 
"sort of weird".  He reported multiple hospitalizations for 
his psychosis, the most recently in VA facilities in 1995.  
He also was receiving ongoing VA psychological counseling and 
outpatient treatment.

The veteran reported that he had completed the requirements 
for a GED in California, had never married and had no 
children.  His last real job had been as a housekeeper 
supervisor working from June 1989 to November 1990, but he 
was fired.  There was remote history of alcohol abuse but he 
had been sober for some time.  He had also carried a 
diagnosis of depressive personality disorder in the past, 
particularly when he was drinking; and the examiner noted 
that this was not unusual in the case of those with a 
personality disorder diagnosis and alcoholism.

The veteran was noted to live alone in a rental room in a 
house by himself, able to do most household chores, and 
"trying to go to school".  He was able to get along with 
other people as long as he did not have to have a lot of 
contact.

On examination the veteran had some decreased eye contact, 
was cooperative and not hypervigilant.  His mood was euthymic 
and affect was slightly blunted.  He admitted to ideas of 
reference and symptoms of thought blocking.  He admitted also 
to paranoid ideation and some delusions of persecution.  

The veteran's memory was inconsistent and somewhat 
diminished, recall was sketchy and there was some decrease in 
concentration.  Abstractions were concrete.  Impulse control, 
insight and judgment were said to be fair.

The psychiatric examiner, who had the prior clinical record, 
noted that up until a year before, the veteran had had 
auditory hallucinations.  He assigned a Global Assessment of 
Functioning (GAF) score of 69 based on current and past 
symptoms.  It was felt that the veteran understood the use 
and allocation of money.  Prognosis was fair.  Diagnosis was 
chronic paranoid schizophrenia.  In general, the examiner 
reported agreement with the assessment of the VA psychiatrist 
as to the veteran's condition, etiology, etc.

Since the case was forwarded to the Board, a supplemental 
statement as to the veteran's condition was received by his 
ongoing treating board certified psychiatrist and VA Chief of 
Administrative Medicine, dated in March 2001.  

The physician, who is also noted to be a clinical professor 
of psychiatry at UCLA, stated that he had treated the veteran 
at the VA since 1995 and it was his opinion that the 
veteran's paranoid schizophrenia rendered him unemployable.  

Specifically, the physician opined that the veteran's 
diagnosed psychosis dated back to 1984, but 

"he was apparently able to work until 
1992, when he lost his job as a VA clerk.  
In the past seven years during which I 
have worked with him, the central theme 
of his life has been his unending yet 
repetitiously unsuccessful quest for 
employment.  He is a quiet, isolated 
person whose life has always center on 
his work, both for feelings of self-worth 
("work ethic") and for socialization.  

For this reason he persevered in his job 
seeking, despite rejection after 
rejection, long past the point where most 
other individuals would have given up.  
He has filled in much of the past several 
years by struggling to take technical 
vocational courses (in refrigeration 
repair and related areas) in the failed 
hope that this training would lead to 
employment.

At this point in his treatment he has 
finally begun to accept the inevitable 
conclusion that he will not be able to 
find or maintain competitive employment.  

More precisely, a combination of subtle 
thought disorder and social awkwardness, 
both secondary to his schizophrenia, 
prevents him from even "getting to first 
base" in the job market.  

I am further convinced that if he were to 
somehow get past the hurdle of being 
hired, his problems with concentration 
would interfere with his work performance 
and he would not be able to keep the 
job."


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  

However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (2000).  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  
Fanning v. Brown, 4 Vet. App. 225 (1993).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

In general, schizophrenia, paranoid type is rated under 
Diagnostic Code 9203.  38 C.F.R. 4.130, Diagnostic Code 9203 
(2000).  Under 38 C.F.R. 4.130, Diagnostic Code 9203, a 50 
percent disability evaluation encompasses disability 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. 
4.130, Diagnostic Code 9203 (2000).

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission. 38 C.F.R. 4.126(a) (2000). 

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107);  38 C.F.R. §§ 3.102, 4.3 (2000).


Analysis
Duty to Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the VCAA of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA of 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id; see Holliday v. Principi, No. 99-1788 (U.S. Vet. 
App. February 22, 2001).


In the case at hand, the Board is satisfied that the duty to 
assist has been met under the new law.

The veteran has been provided with notice of what is required 
to substantiate his claim.  By virtue of the statement of the 
case and supplemental statements of the case issued during 
the pendency of this appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103).

The RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  And while there may be 
some clinical records not now in the file, particularly with 
regard to the veteran's ongoing VA care, an assessment of 
those records is of record from the treating physician, and 
is quite adequate to provide the nature of the record's 
contents.  Otherwise, it appears that all evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file.  

The veteran has not indicated the existence of any other 
relevant evidence that has not already been requested and/or 
obtained by the RO.  VCAA of 2000, Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C.A. § 5103A); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by the VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C.A. § 5103A).




The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to this new law.  As set 
forth above, VA has already met all obligations to the 
veteran under this new law.  

Moreover, the veteran and his representative have been 
offered the opportunity to submit evidence and argument on 
the merits of the issue on appeal, and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  In any 
event, as indicated below, the Board has granted the benefit 
sought on appeal.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

In this regard, the Board finds that staged ratings are 
unnecessary pursuant to Fenderson v. West, op. cit.

Increased Evaluation

In this case, there is no question that the veteran is 
clearly seriously handicapped by his paranoid schizophrenia.  
The VA examination undertaken on a fee-basis was an adequate 
basis upon which to predicate the grant of service 
connection, and additionally provides an accurate basic 
assessment for purposes of comparison.  

However, the Board finds that the analyses provided by the 
VA's treating physician who is eminently qualified to 
evaluate the veteran, provides added and a somewhat more 
intimate and personalized account of the veteran's actual 
symptoms, and how they impact on his daily life.  


In concert, these two sources appear to be entirely 
acceptable and credible to serve as a sound foundation upon 
which to rate the veteran's paranoid type schizophrenia.

In short, for some time, the veteran has apparently worked 
diligently to try to keep and/or obtain a job.  The Board 
certainly does not wish to minimize his attempts in that 
regard, and he is certainly to be applauded for these 
efforts.  

Nonetheless, it appears that he is now pretty much resigned 
to the reality that he is unable to obtain and retain 
substantially gainful employment.  This is a conclusion 
reached apparently by others including medical specialists.

The veteran's long-term treating psychiatrist opines that his 
paranoid schizophrenia, and the problems that are associated 
therewith, have both pushed him to try harder and have 
rendered his attempts in this regard to be totally futile, 
the aggregate results of which must be, for him, a totally 
frustrating situation.  

However, since the veteran looks to solely his work for 
validation and as a reflection of his basic self-worth, the 
impact of his being unable to get or keep a job is made even 
more significant.  

And while a fee-basis physician may have seen the GAF as 69, 
the VA psychiatrist's analyses would clearly seem to suggest 
that the veteran's true impairment, particularly in an 
industrial setting, is vastly more significant than reflected 
in such a GAF figure.  The Board is charged with assessing 
relative credibility, and in this regard, the most recent 
analysis appears to be accurate.

In summary, the Board finds that more often than not, the 
veteran's schizophrenia causes total occupational and social 
impairment, and with resolution of all doubt in his favor, a 
100 percent initial rating is schedularly warranted.  


ORDER

Entitlement to an initial evaluation of 100 percent for 
paranoid type schizophrenia is granted, subject to the 
regulatory criteria relating to the payment of monetary 
awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

